Judgment, Supreme Court, New York County (Gerard M. Weisberg, J.), entered on May 24,1984, unanimously modified, on the law and the facts, and a new trial ordered solely on the issue of damages and otherwise affirmed, without costs, unless plaintiffs, within 20 days after service upon their attorney of a copy of the order to be entered herein, serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in favor of Louis Curcio to $350,000, and to reduce the verdict in favor of Joan Curcio to $50,000 and to the entry of an amended judgment in accordance therewith. If plaintiffs Louis and Joan Curcio so stipulate, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Kupferman, J. P., Sullivan, Asch, Bloom and Ellerin, JJ.